Exhibit AMENDMENT AND SUPPLEMENT NO. 4 TO SENIOR SECURED CREDIT AGREEMENT THIS AMENDMENT AND SUPPLEMENT NO. 4 TO SENIOR SECURED CREDIT AGREEMENT (this “Amendment”) is made as of January 26, 2009, by and among (1)GENCO SHIPPING & TRADING LIMITED, a corporation organized and existing under the laws of the Republic of Marshall Islands (the “Borrower”), (2)the banks and financial institutions acceptable to the Borrower and Mandated Lead Arrangers (as defined below) as are signatories hereto, as lenders (the “Lenders”), (3)DNB NOR BANK ASA, acting through its New York branch (“DnB NOR”) as Administrative
